Citation Nr: 1340347	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-31 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for spasmodic dysphonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973 and from May 1974 to December 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A review of the claims file includes the paper and electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative argue that a higher rating is warranted under Diagnostic Code 6519 (complete organic aphonia).  The Veteran contends that he can barely communicate five to six months out of the year because he only has a whispery voice for three to four weeks after a Botox injection, which he gets five times a year, and that after the effects of the injection wears off, he has no voice.  A November 2009 VA examination did not address the appellant's contention to determine whether a higher rating is warranted under Diagnostic Code 6519.  Therefore, another VA examination is necessary.

The Veteran gets his Botox injections at the University of Kentucky otolaryngology department.  The AMC should obtain all records from that facility as well as all records from the Lexington VA Medical Center since March 2010.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his spasmodic dysphonia.  Obtain all records from the University of Kentucky otolaryngology department.  Regardless of the appellant's response, obtain all records from the Lexington VA Medical Center since March 2010.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his spasmodic dysphonia.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to spasmodic dysphonia.  The examiner must opine on whether there is a 50 percent or better probability that the spasmodic dysphonia results in a constant inability to speak above a whisper.  A complete rationale for any opinion offered must be provided.

3.  After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


